Title: To Thomas Jefferson from James Madison, 28 September 1824
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier
(Sept) 28. 1824
The list of books you have made out will do very well as a nest Egg for the Library. May not the high prices of some of them have been occasioned by a scarcity since removed by Editions both better & cheaper. I know nothing of Fayette’s movements but through the newspapers from which it appears that he cannot leave Philada before the 1st of October. It becomes questionable I think whether he will be able to visit this quarter before the day on which he must be at York town. I shall endeavor to be with you on friday or saturday evening.Always & affectionately YoursJames Madison